Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  See attached copy of PTO-1449.

Status of Application
2.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 25 January 2021 are acknowledged.
	Claims 1, 3-11, 13, 22, 24-33, and 35-42 are currently pending.  Claims 2, 12, 14-21, 23, and 34 have been cancelled.  Claims 1, 3-8, 10-11, 13, 22, 24, 26-29, 32-33, and 36-37 have been amended.  Claims 39-42 are newly added.  Claims 1, 3-11, 13, 22, 24-33, and 35-42 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 25 January 2021 has been entered.
	
Withdrawn Rejections 
4.	Applicants’ arguments, see page 8, filed 25 January 2021, with respect to the rejection(s) of claim(s) 1-10, 12-13, 26-27 and 36-38 under 35 U.S.C. 102/103 and claims 1-13 and 22-38  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pelissier (U.S. Patent Application Publication No. 2006/0034887).

New Rejections
Claim Rejections – 35 U.S.C. 112, Second Paragraph or 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 35 depends from claim 34 which is currently cancelled.  Therefore claim 35 is indefinite since it is unclear from where it is intended to depend.  The claim is directed to a third releasing agent in a therapeutic region and second releasing agent in a second control region, 

Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-11, 13, 22, 24-33, and 35-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (U.S. Patent Application Publication No. 2006/0034887) in view of McKay (U.S. Patent Application Publication No. 2013/0018321).
	Pelissier teaches an implantable structure of flexible consistency for the sustained and controlled release of an active substance consisting of a bioresorbably support and an active substance.  See abstract.  The preferred active agent is a local anesthetic such as lidocaine, bupivacaine, tetracine, ropivacaine, etc.  See paragraph [0031].  Example 7 is directed to a “sandwich” implant shown in Figure 2. The peripheral structure is formed of two ribbons of support material of PLA50GA50 and lactic acid.  The internal structure is made of the same support material but contains bupivicane in proportion of 50% by weight. Each structure has a length of 7 cm, a width of 1 cm, and a thickness of 1 mm.  See paragraph [0145]. After immersion, microporosities are visualized.  See paragraph [0158]. Table 10 shows solubilization of implant after 15 days. The local anesthetic has a particle size range of 10 to 50 microns. See paragraph [0100]. Table 4 shows 450-600 mg lidocaine released in the first day and 300-400 additional milligrams each day after. Pelissier teaches release of at most about 600 mg of lidocaine per 24 
	Pelissier does not teach a thickness of the control region less than a thickness of the therapeutic region. 
	McKay teaches improved medical devices implantable near a target tissue site beneath the skin of a patient, wherein the implantable device comprises a drug depot configured to release a therapeutically active.   See abstract.  The new medical device treats or reduces postoperative pain by providing consistent analgesic efficacy at the target tissue site.  See paragraph [0008].  Pores, that allow release of the drug, can be formed in the drug depot using tween.  See paragraph [0031]. Analgesic refers to agents that reduce pain, such as opioids, lidocaine, etc.  See paragraph [0036].  The medical device comprises poly(lactide-co-glycolide) a biodegradable polymer that may provide immediate release or sustain release of the therapeutic agent.  See paragraph [0105].  Medical devices allow for drugs to be released over days, weeks, or months.  See paragraph [0002].  The drug depot can have a sustained release surface that releases the therapeutic over a period of 3 days, 3 months, 6 months or longer.  See paragraph [0137]. The release profile can be sustained and/or immediate.  See paragraph [0137]. The medical device is loaded with 5 to 50 wt% of therapeutic based on the total weight of the medical device.  Higher loadings of at least 90 wt% can be used.  See paragraphs [0177-0178].  The dosage of therapeutic ranges from 0.0005 to 500 mg/day.  See paragraph [0085].  


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 3-11, 13, 22, 24-33, and 35-42  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-89 of copending Application No. 16/366323 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/366323 are directed to implantable structures comprising a sandwich structure with a top and bottom layer comprising a biodegradable polymer and releasing agent, and a middle layer comprising a biodegradable polymer, releasing agent and active ingredient.  The only difference lies in the fact that the instant application is directed to a local anesthetic which is later claimed in Application No. 16/366323.  Thus the two are not patentably distinct. 


Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.